Citation Nr: 0828042	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the St. Paul 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the RO reopened the appellant's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard. Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  As such the issues on appeal are those found on the 
coversheet of the decision.


FINDINGS OF FACT

1.  By a rating action in February 2002, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, notice of the determination 
was provided, and a timely appeal was not filed.

2.  Evidence added to the record since the February 2002 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the appellant's claim, and raises a 
reasonable possibility of substantiating the appellant's 
claim.

3.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in April 1985 from grade III astrocytoma 
of the left frontal lobe, with respiratory distress, and 
increased intracranial pressure, initially demonstrated years 
after service, and not shown by competent clinical evidence 
to be related to active service.


CONCLUSIONS OF LAW

1.  The RO's February 2002 decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

2.  New and material evidence has been received since the 
February 2002 rating decision and the appellants claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a)(2007).

3.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of award of 
the benefit sought.
In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the June 2005, December 2005, and January 2008 
AOJ VCAA notification letters sent to the appellant are 
insufficient.  The letters did not inform the appellant that 
new and material evidence could be submitted to reopen her 
claim, indicate what type of evidence would qualify as 
"new" evidence, or specifically inform her of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  However, because the 
instant decision reopens the appellant's claim, any 
deficiency with respect to notice regarding new and material 
evidence is moot and no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The June 2005, December 2005 and January 2008 VCAA notice 
letters apprised the appellant of the information and 
evidence necessary to establish the reopened claim for 
service connection for the cause of the veteran's death, as 
well as the division of responsibility between VA and her in 
obtaining such evidence.  The Board notes that in Hupp v. 
Nicholson, 21 Vet App 342 (2007) the Court stated that where 
the veteran was service-connected for any disability during 
his lifetime, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letters 
noted above that were issued to the appellant.  However, as 
noted above, service connection had not been established for 
any disability during the veteran's lifetime.  With regard to 
any deficiency as to the third element, in Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
representative reflect that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
a VA clinical opinion, and a private clinical opinion.  
Additionally, the claims file contains the appellant' 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The appellant filed her 
claim to reopen in April 2005.  Therefore, the Board finds 
that the post August 29, 2001 standard of review under 
38 C.F.R. § 3.156(a) should be applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant veteran asserts that new and material evidence 
has been submitted to reopen her claim for entitlement to 
service connection for the cause of the veteran's death.  The 
record reflects that the veteran initially filed a claim for 
such issue in June 2001.  However, in February 2002, the RO 
denied her claim for on the basis that the evidence failed to 
show that the veteran's death from grade III astrocytoma of 
the left frontal lobe, with respiratory distress, and 
increased intracranial pressure, was related to military 
service.  No appeal was taken from this determination.  As 
such, it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the February 2002 RO 
denial included the veteran's service medical records and his 
death certificate.  The evidence received since the February 
2002 RO denial includes VA treatment records.  Such evidence 
also includes a May 2005 letter in which a private physician 
indicated that it was highly likely that the veteran had a 
brain tumor in service.  It was further opined that it was 
very likely that evaluation with MRI studies in service would 
have demonstrated that a low-grade astrocytoma was the source 
of the veteran's seizures involving the left frontal lobe 
which may have been subtly present as early as 1964.  
However, the evidence also includes an August 2007 VA opinion 
in which the examiner opined that it would require mere 
speculation to assume that the time of onset of the tumor 
that led to the veteran's death was at some point between May 
1962 and May 1965.

This additional evidence relates to an unestablished fact 
necessary to substantiate the claim, namely, whether the 
conditions that led to the veteran's death began in service.  
The additional evidence, considered in conjunction with the 
record as a whole, may be held to be in equipoise, when 
presumed credible for purposes of reopening the claim, and as 
such, raises a reasonable possibility of substantiating his 
claim.  Accordingly, the Board concludes that the evidence 
received subsequent to the February 2002 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for service connection for 
entitlement to service connection for the cause of the 
veteran's death, is reopened.

B.  Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In this case, the appellant asserts that service connection 
for the cause of the veteran's death is warranted.  At the 
outset, the Board notes that the veteran, during his 
lifetime, had not had service connection established for any 
disability.  Accordingly, the only question before the Board 
is whether the veteran's fatal grade III astrocytoma of the 
left frontal lobe, with respiratory distress, and 
intracranial pressure, was incurred in or aggravated by 
service, such that service connection would be warranted.  
The appellant specifically asserts that the veteran's fatal 
grade III astrocytoma of the left frontal lobe was in fact 
present while the veteran was in active military service.

In this case, the veteran's April 1985 death certificate 
establishes that the immediate cause of death was grade III 
astrocytoma of the left frontal lobe, with respiratory 
distress, and increased intracranial pressure.  However, a 
review of the veteran's service medical records does not 
demonstrate that he complained of, or was treated for any 
disorder of the brain, including tumors or seizures or any 
respiratory disability.  Indeed, the veteran on Reports of 
Medical History dated in November 1962, December 1963, and 
January 1965, the veteran denied a history of tumors, 
growths, cysts, or cancer, or epilepsy or fits.  
Additionally, on the corresponding Reports of Medical 
Examination, including for his April 1965 discharge 
examination, examiners reported that the veteran was 
neurologically normal.  Moreover, the clinical evidence of 
record reflects that the first diagnosis of seizure disorder 
was in 1970.  The Board notes that some VA treatment records 
indicate that the veteran was first diagnosed with partial 
complex seizures in 1968.  However, there is no 
contemporaneous clinical evidence of record that documents 
this diagnosis at that time.  Further, the fatal brain tumor 
(grade III astrocytoma) was initially demonstrated in 1978, 
more than 10 years after service.  The Board notes that such 
a lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In terms of whether the veteran's fatal brain tumor had its 
onset in service, in May 2005, a private physician, Dr. E. G. 
H., opined that 

[The veteran's] records clearly define 
him with the diagnosis of partial complex 
seizures in 1968.  The presence of such 
seizures most often is initially subtle 
and difficult to define as a clear 
diagnosis.  We feel it is highly probable 
that very subtle elements of these subtle 
seizures were likely present in 1964 when 
he was in active military service.  Had 
diagnostic testing at that time involved 
CT and MRI studies as they did by 1978, 
we feel confident that the diagnosis of a 
low-grade left frontal lobe astrocytoma 
would have been defined.

However, contrary to such opinion is that of a VA physician 
in August 2007, who, after a review of the veteran's claims 
file, stated that "it would require mere speculation to 
assume the time of onset was at some point between May 1962 
and and May 1965."  In reaching this determination, the 
examiner noted that:

. . .  careful review of the service 
medical records finds no evidence of 
seizure symptoms, abnormal neurologic 
examination, or diagnosis of a brain 
tumor while on active duty.  The first 
evidence of seizures was said to be in 
1968 with complex partial seizures and 
the first evidence found documented in 
the medical records was the seizure in 
1970.  Therefore, the veteran's 
astrocytoma showed no symptoms and no 
diagnosis while in military service.

In response to Dr. E. G. H.'s contentions in his May 2005 
opinion that had CT or MRI technology been available in 1964, 
that the veteran's astrocytoma would have been defined, Dr. 
J. J. stated that:

Equally important is the fact that 
although MRI of the brain was . . . 
technology developed years after the 
veteran's period of active duty, he 
presented no symptoms of any sort that 
would lead a physician to order this type 
of test while he was in service.  The 
veteran suffered with a malignant brain 
tumor that is known to be a traumatic 
disease for all involved, but there is no 
objective evidence to support its 
presence while in military service.  It 
is known that this type of tumor can 
sometimes progress slowly over a matter 
of years, but for the reasons noted 
above, it would require mere speculation 
to assume the time of onset was at some 
point between May 1962 and and May1965.

In weighing all of the medical evidence of record, the Board 
observes that Dr. E. G. H., in his May 2005 opinion, unlike 
the August 2007 VA opinion, did not review the veteran's 
service medical records or provide a well-reasoned clinical 
rationale to support his opinion.  The Board also finds that 
his contentions to the effect that the veteran's brain tumor 
would have been found in 1964 while the veteran was in 
service if more advanced  technology had been available is 
highly speculative and lacks probative value.  The Court has 
held that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty and that a medical 
opinion is inadequate when unsupported by clinical evidence.  
See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, 
Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the veteran's fatal brain tumor 
began in service, the Board finds that the August 2007 VA 
opinion provides more supporting clinical data and rationale 
against such a finding than the private, May 2005 opinion in 
support of such a finding, and thus has more probative value.  
Therefore, the Board concludes that the preponderance of the 
evidence does not establish that the veteran's fatal low-
grade left frontal lobe astrocytoma had it's onset in 
service.

In conclusion, although the appellant asserts that the 
veteran's fatal brain tumor had its onset in service, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   She is competent to 
give evidence about what her husband experienced; for 
example, she is competent to report that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As such, the negative evidence of record is of 
greater probative value than the appellant's statements in 
support of her claim.  Although, the Board is sympathetic to 
the appellant on the loss of her husband, and grateful for 
his service to this nation, the preponderance of the evidence 
is against a favorable decision for her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2007), but it does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, the appeal, to this extent, is granted.

Entitlement to service connection for the cause of the 
veteran's death, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


